Order entered January 23, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01522-CV

                     IN RE FIREMAN EXCAVATING, INC., Relator

                 Original Proceeding from the 101st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-03267

                                          ORDER
                         Before Justices Schenck, Reichek, and Evans

       Based on the Court’s memorandum opinion of this date, we DENY relator’s December

11, 2019 petition for writ of mandamus.


                                                    /s/   DAVID J. SCHENCK
                                                          JUSTICE